In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1466V
                                         UNPUBLISHED


    ROBERT SNEATHEN,                                          Chief Special Master Corcoran
    as Personal Representative of the
    ESTATE OF SANDRA SNEATHEN,                                Filed: June 16, 2020,

                         Petitioner,                          Special Processing Unit (SPU); Joint
    v.                                                        Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Guillain-Barre
    SECRETARY OF HEALTH AND                                   Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.



                               DECISION ON JOINT STIPULATION 1

        On October 6, 2017, Sandra Sneathen 2 filed a filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 3 (the “Vaccine Act”). Petitioner alleges that an influenza vaccination administered
on August 29, 2015 caused Sandra Sneathen to develop Guillain-Barré Syndrome
(GBS) and that she experienced the residual effects of this condition for more than six
months. Petition at 1, 3; Stipulation, issued June 16, 2020, at ¶ 4. “Respondent denies

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 On June 25, 2019, Sandra Sneathen passed away. On August 15, 2019, Robert Sneathen was
appointed personal representative of Sandra Sneathen’s estate. On August 28, 2019, this court granted
Petitioner’s motion to substitute Robert Sneathen as the Petitioner herein.
3
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that the influenza immunization is the cause of Sandra Sneathen’s alleged [GBS] or any
other injury or her death, and further denies that Ms. Sneathen suffered a GBS Table
injury .” Stipulation at ¶ 6.

       Nevertheless, on June 16, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $150,000.00 in the form of a check payable to Petitioner, as
        the legal representative of the Estate of Sandra Sneathen. Stipulation at ¶ 8.
        This amount represents compensation for all items of damages that would be
        available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2